Exhibit 10.25
 
KORN/FERRY INTERNATIONAL
 
AMENDMENTS TO
 
PERFORMANCE AWARD PLAN
 
The following sets forth the amendments and modifications to the Korn/Ferry
International Performance Award Plan (the “Plan”) as of June 4, 2002. Terms used
herein and not otherwise defined have the meaning set forth in the Plan. These
amendments and modifications have been adopted by the Board and, as applicable,
the stockholders of the Company.
 
Paragraph (a) of the definition of Fair Market Value contained in Section 7 of
the Plan was amended to read as follows:
 
‘“Fair Market Value” on any date means:
 
(a)  if the stock is listed on the New York Stock Exchange or on another
national securities exchange, the closing sales price of the stock on the New
York Stock Exchange or such other exchange on such date, or, if there is no
trading of the stock as quoted on the New York Stock Exchange or such other
exchange on such date, then the closing sales price as quoted on the New York
Stock Exchange or such other exchange on the next preceding date on which there
was trading in such shares;”

